Citation Nr: 1015683	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 to January 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in, St. 
Petersburg, Florida, which denied the Veteran's claim for 
service connection for the residuals of a right eye injury.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Additional development of the evidence is required.  With his 
October 2006 notice of disagreement (NOD), the Veteran 
enclosed an examination from the Florida National Guard from 
November 1974.  The Veteran did not indicate, in his April 
2006 claim, that he performed any reserve service.  There is 
no indication that Florida National Guard records have been 
previously identified or sought.  Thus, it appears that 
additional post-service Federal records, in the form of 
medical records associated with the Veteran's Florida 
National Guard service, may exist.  

Regarding the records of the Veteran's National Guard 
Service:  VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  These records include military 
records, including National Guard records.  38 C.F.R. § 
3.159(c)(2) (2009).  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that such records do not exist or that further 
efforts to obtain those records would be futile.  Id.  There 
is no indication in the record before the Board that an 
attempted to secure these records has been made.  

In disability compensation (service-connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran has indicated that he currently experiences a 
right eye disorder due to a right eye injury which occurred 
during his military service.  See the Veteran's April 2006 
claim, July and August 2006 statements, October 2006 NOD, and 
March 2007 substantive appeal (VA Form 9).  The Veteran has 
provided multiple private treatment records showing ongoing 
treatment for his eyes, including a private treatment record 
from G. F., M.D., which indicates that the Veteran currently 
experiences a "macular defect [of the] RE [right eye]," as 
well as a VA medical treatment record from July 2006 which 
indicates that the Veteran is currently experiencing problems 
reading.  Thus, it appears that the Veteran has received a 
diagnosis of and treatment for a current right eye disorder.  

The Veteran has indicated that his current problems are due 
to an injury which occurred in May 1970, and that he received 
glasses at that time.  See the Veteran's July and August 2006 
statements, October 2006 NOD, and March 2007 VA Form 9. The 
Veteran's contention is to some extent corroborated by a 
service treatment record (STR) from May 1970 which shows that 
the Veteran received treatment related to his right eye.  The 
record indicates that the Veteran was complaining that he 
couldn't see, and that his uncorrected right eye was at 
20/60.  The May 1970 STR states that there appeared to be 
"retinal degeneration."  There is no record of follow-up 
treatment, and there is no indication of any eye problems at 
his separation examination (recorded as occurring in December 
1971 several weeks prior to the Veteran's discharge, which is 
recorded in his DD Form 214 as occurring in January 1972).  
However, the Veteran has also provided the VA with an 
examination from November 1974 which indicates that the 
Veteran's was assessed as having defective vision in his 
right eye.

By regulation, defective vision is a developmental defect for 
which service connection may not be granted.  38 C.F.R. 
§ 3.303.  However, the clinical evidence of record does not 
clearly establish whether the Veteran's current eye disorder 
is a developmental defect, or is an eye disorder which is not 
a developmental defect, or whether an injury in service 
aggravated a developmental defect beyond the expected natural 
progression.  The standard for requiring a VA medical 
examination is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability."  See McLendon, at 81.  As 
such, the standard for requiring a VA medical examination is 
quite low.  

Therefore, based on the Veteran's contention that he has a 
current disorder that may be connected to an in-service 
incident, and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine whether the 
nature and etiology of any current residuals of a right eye 
injury that the Veteran may be experiencing, unless there is 
specific clinical evidence which demonstrates that the 
Veteran has no eye disorder for which service connection may 
be granted.  The Veteran should be advised of the provisions 
of 38 C.F.R. § 3.303 which define refractive error of the 
eyes as a developmental disorder for which service connection 
may not be granted.  Third, in order to address the merits of 
the claims for service connection for the residuals of a 
right eye injury, the Board finds that additional development 
of the evidence is required in the form of a VA etiological 
examination and opinion.  

The Veteran's VA treatment records on file only date to 
August 2006, over three years ago.  If he has since received 
additional relevant treatment, these records should be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (the VA is charged with constructive, if not 
actual, knowledge of evidence generated by the VA).

Accordingly, the case is REMANDED for the following action:

1.	Advise the Veteran of the criteria for 
service connection, including the 
provisions of 38 C.F.R. § 3.303 
regarding developmental defects.

2.  Ask the Veteran to identify his unit 
and dates of service with the Florida 
National Guard.  Then obtain all of 
the Veteran's medical and personnel 
records from the Florida Army National 
Guard.  If the records are not 
available or do not exist, a reply to 
that effect is required and should be 
associated with the claims folder.

3.	Obtain the records of any VA treatment 
since August 2006 from the most recent 
VA treatment facility of record.  All 
attempts to secure these records, and 
any response received, must be 
documented in the claims file.  If no 
further records are available, a 
response to that effect is required 
and should be documented in the file.

4.  Afford the Veteran an opportunity to 
submit or identify any private 
clinical records which disclose 
diagnosis or treatment of an eye 
disorder.  

5.	Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine whether 
residuals of a right eye injury 
incurred in service are present.  The 
Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.

	The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  The medical 
examiner should provide a thorough 
history for the Veteran, including by 
addressing the private treatment 
records which have been provided by 
the Veteran, the Veteran's statements 
regarding his history, the Florida 
National Guard examination from 
November 1974, and the Veteran's in-
service treatment in May 1970, as well 
as any new records obtained during the 
course of this Remand.

	The examiner should assign a diagnosis 
for each current right eye disorder.  
The examiner should indicate whether 
it is at least as likely as not (50 
percent or more probable) that the 
Veteran has current residuals of a 
right eye injury incurred in service.  

IF the examiner concludes that the 
Veteran has a current right eye 
disorder which existed prior to 
service, or has defective vision, the 
examiner should provide an opinion 
which addresses whether it is at least 
as likely as not (50 percent or more 
probable) that an injury in service to 
the right eye either (i) aggravated 
the pre-existing disorder, or, 
(ii) resulted in permanent worsening 
of the pathology underlying defective 
vision.  

The examiner must discuss the 
rationale for the opinion expressed, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should so 
indicate.  The examiner should state 
the reason why speculation would be 
required in this case (e.g., if the 
requested determination is beyond the 
scope of current medical knowledge, 
actual causation cannot be selected 
from multiple potential causes, 
etc.).   If the examiner is unable to 
reach an opinion because there are 
insufficient facts or data within the 
claims file, the examiner should 
identify the relevant testing, 
specialist's opinion, or other 
information needed to provide the 
requested opinion. 

	The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion - 
such as causation, is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

6.	Then, review the Veteran's claims file 
and ensure that the foregoing 
development actions have been 
conducted and completed in full, and 
that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

7.	Then, readjudicate the claim for 
service connection for the residuals 
of a right eye injury, in light of any 
additional evidence obtained since the 
April 2007 statement of the case 
(SOC).  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the 
file to the Board for further 
appellate consideration of this claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


